 1   KILPATRICK TOWNSEND & STOCKTON LLP
     David E. Sipiora (State Bar No. 124951)
 2   dsipiora@kilpatricktownsend.com
 3   Kristopher L. Reed (State Bar No. 235518)
     kreed@kilpatricktownsend.com
 4   Matthew C. Holohan (State Bar No. 239040)
     mholohan@kilpatricktownsend.com
 5   1400 Wewatta Street, Suite 600
     Denver, CO 80202
 6   Telephone: 303.571.4000
 7   Facsimile: 303.571.4321

 8   Darius C. Samerotte (State Bar No. 296252)
     DSamerotte@kilpatricktownsend.com
 9   Two Embarcadero Center, Suite 1900
     San Francisco, CA 94111
10   Telephone: 415.576.0200
11   Facsimile: 415.576.0300

12   Additional counsel listed on signature page.

13   Attorneys for Plaintiff THUNDER POWER
     NEW ENERGY VEHICLE DEVELOPMENT
14
     COMPANY LIMITED
15

16                                UNITED STATES DISTRICT COURT

17                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18

19
     THUNDER POWER NEW ENERGY                       Case No. 3:18-cv-03115-JST
20   VEHICLE DEVELOPMENT COMPANY
     LIMITED,                                       JOINT STIPULATION TO STAY
21                                                  BRIEFING ON NANJING BYTON’S
                           Plaintiff,               MOTION TO DISMISS (ECF NO. 61)
22
                                                    AND THUNDER POWER’S MOTION
23          v.                                      FOR JURISDICTIONAL DISCOVERY
                                                    (ECF NO. 68) UNTIL NOVEMBER 14,
24   BYTON NORTH AMERICA                            2018 AND [PROPOSED] ORDER
     CORPORATION, NANJING BYTON NEW
25   ENERGY VEHICLE TECHNOLOGY
26   DEVELOPMENT CO., LTD.,                         Complaint Filed: June 4, 2018

27                         Defendants.

28

     JOINT STIPULATION RE MOTIONS TO DISMISS AND FOR DISCOVERY
     Case No. 3:18-cv-03115-JST
 1          Pursuant to Civil Local Rule 6-2, Plaintiff Thunder Power New Energy Vehicle

 2   Development Company Limited (“Thunder Power”) and Defendant Nanjing Byton New Energy

 3   Vehicle Technology Development Co., Ltd. (“Nanjing Byton”) hereby stipulate as follows:

 4          WHEREAS, on October 3, 2018, Nanjing Byton filed a motion to dismiss for lack of

 5   personal jurisdiction and noticed a hearing for November 8, 2018, with responses due by October

 6   17, 2018 and replies due by October 24, 2018 (“Motion to Dismiss”) (ECF No. 61);

 7          WHEREAS, on October 15, 2018, Thunder Power filed a motion for jurisdictional discovery

 8   and to stay the Motion to Dismiss and noticed a hearing for November 29, 2018, with responses due

 9   by October 29, 2018 and replies due by November 5, 2018 (“Motion for Jurisdictional Discovery”)

10   (ECF No. 68);

11          WHEREAS, the parties have, most recently, met and conferred on October 15 and 16, 2018

12   in an effort to resolve their disputes about personal jurisdiction and believe that, given additional

13   time, they may be able to do so, thus obviating the need for additional briefing and involvement of

14   the Court, see Declaration of Darius C. Samerotte ¶ 2;

15          IT IS HEREBY STIPULATED AND AGREED that the parties request that the Court take

16   the hearings for the Motion to Dismiss and the Motion for Jurisdictional Discovery off calendar and

17   stay briefing on each motion until November 14, 2018;

18          IT IS FURTHER STIPULATED AND AGREED that if the parties are unable to fully

19   resolve their dispute, such that one or both motions remain on file, the parties will work together in

20   good faith to submit a stipulated briefing and hearing schedule to the Court by November 14, 2018.

21          The parties previously stipulated to extend time to respond to the Complaint, the First

22   Amended Complaint, and unrelated motions as described in the accompanying declaration of Darius

23   C. Samerotte. See id. ¶ 3.

24          This extension will not otherwise affect the schedule for the case. See id. ¶ 4.

25          IT IS SO STIPULATED.

26

27

28

     JOINT STIPULATION RE MOTIONS TO DISMISS AND FOR DISCOVERY                                    -1-
     Case No. 3:18-cv-03115-JST
 1   DATED: October 18, 2018          KILPATRICK TOWNSEND & STOCKTON LLP
 2                                    By: /s/ Darius C. Samerotte
                                      David E. Sipiora (CA Bar No. 124951)
 3
                                      dsipiora@kilpatricktownsend.com
 4                                    Kristopher L. Reed (State Bar No. 235518)
                                      kreed@kilpatricktownsend.com
 5                                    Matthew C. Holohan (State Bar No. 239040)
                                      mholohan@kilpatricktownsend.com
 6                                    1400 Wewatta Street, Suite 600 Denver, CO 80202
                                      Telephone: 303-571-4000
 7
                                      Facsimile: 303-571-4321
 8
                                      Darius C. Samerotte (State Bar No. 296252)
 9                                    DSamerotte@kilpatricktownsend.com
                                      Two Embarcadero Center, Suite 1900
10                                    San Francisco, CA 94111
                                      Telephone: 415-576-0200
11
                                      Facsimile: 415-576-0300
12
                                      Dario Machleidt (pro hac vice)
13                                    dmachleidt@kilpatricktownsend.com
                                      1420 Fifth Avenue, Suite 3700
14                                    Seattle, WA 98101
15                                    Telephone: 206-467-9600
                                      Facsimile: 206-623-6793
16
                                      Attorneys for Plaintiff
17                                    THUNDER POWER NEW ENERGY VEHICLE
                                      DEVELOPMENT COMPANY LIMITED
18
                                      WOMBLE BOND DICKINSON (US) LLP
19

20                                    By: /s/ John F. Morrow
                                      Joshua Anderson (CA Bar No. 279170)
21                                    Womble Bond Dickinson (US) LLP
                                      3200 Park Center Drive, Ste. 700, Costa Mesa, CA 92626
22                                    Telephone: (657) 266-1046
                                      Fax: (714) 371-2656
23
                                      John F. Morrow – SBN-NC 23382 (pro hac vice)
24                                    Womble Bond Dickinson (US) LLP
                                      One West Fourth Street
25                                    Winston-Salem, NC 27101
                                      336-721-3584
26                                    919-733-8429
27                                    David R. Boaz – SBN-NC 44229 (pro hac vice)
                                      Womble Bond Dickinson (US) LLP
28                                    555 Fayetteville, Suite 1100

     JOINT STIPULATION RE MOTIONS TO DISMISS AND FOR DISCOVERY                       -2-
     Case No. 3:18-cv-03115-JST
 1                                            Raleigh, NC 27601
                                              919-755-8124
 2                                            919-755-6042

 3                                            Attorneys for Defendants
                                              BYTON NORTH AMERICA CORPORATION, NANJING
 4                                            BYTON NEW ENERGY VEHICLE TECHNOLOGY
 5                                            DEVELOPMENT CO., LTD.

 6

 7                               ATTESTATION OF E-FILED SIGNATURE
 8             I, Darius Samerotte, am the ECF User whose ID and password are being used to file this
 9   Joint Stipulation to Stay Briefing on Nanjing Byton’s Motion to Dismiss (ECF No. 61) and
10   Thunder Power’s Motion for Jurisdictional Discovery (ECF No. 68) and [Proposed] Order. In
11   compliance with Local Rule 5-1(i)(3), I hereby attest that John F. Morrow has concurred in this
12   filing.
13

14    Dated: October 18, 2018                                  /s/ Darius C. Samerotte
                                                              Darius C. Samerotte
15

16

17

18   PURSUANT TO STIPULATION, IT IS SO ORDERED
19

20

21
     DATED: October 23, 2018                              ___________________________________
22                                                        Hon. Jon S. Tigar
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

     JOINT STIPULATION RE MOTIONS TO DISMISS AND FOR DISCOVERY                                -3-
     Case No. 3:18-cv-03115-JST
